   Case 18-13378-mdc            Doc 59   Filed 11/19/20 Entered 11/19/20 11:52:04           Desc Main
                                         Document Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                       :
         Robert P. DiBiasio, Jr.                             :      Case No.: 18-13378-MDC
         Kristin M. DiBiasio                                 :
                                                             :
         Debtor                                              :      Chapter 13

   AMENDED EXPEDITED HEARING ON MOTION FOR AUTHOIRTY TO SELL REAL
                             PROPERTY

                                                ORDER

       AND NOW, upon consideration of the Expedited Motion for Authority to Sell Real Property
(“the Motion”), and the request for an expedited hearing thereon, and sufficient cause being shown, it is
hereby ORDERED that:

   1. The request for an expedited hearing is GRANTED.

   2. A hearing to consider the Motion shall be and hereby is scheduled on November 20, 2020          ,
at 10:30 a.m.          , in the United States Bankruptcy Court, 900 Market Street, 2 nd Floor, Courtroom
No. 2, Philadelphia, Pennsylvania, 19107.

   3. Written objections or other responsive pleadings to the Motion (while not required) may be filed
      up to the time of the hearing and all objections will be considered at the hearing.

   4. The Movant shall serve the Motion and this Order on the U.S. Trustee, the case Trustee (if any),
      the individual Respondent(s) (if any), counsel to the Official Committee of Unsecured Creditors
      (if any), all secured creditors and all priority creditors by overnight mail, facsimile transmission
      or e-mail transmission no later than 5:00 p.m. on November 19, 2020 .

   5. The Movant shall serve this Order and the Notice of the Motion in conformity with Local
      Bankruptcy Form 9014-3 on all other parties in interest, including all creditors, by regular mail
      no later than 5:00 p.m. on November 19, 2020        .

   6. The Movant shall file a Certification of Service as required by Local Rule 9014-4.




         Date:    Novembe 19, 2020
                                                       MAGDELINE D. COLEMAN
                                                       CHIEF U.S. BANKRUPTCY JUDGE
